                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

BLUE HERON COMMERCIAL GROUP,
INC.   f/k/a   Eagle   Crest
Manufactured    Home   Park,
Inc.,

          Plaintiff,

v.                                   Case No:      2:18-cv-467-FtM-29UAM

LEE WEBBER    and    GERALD    T.
FILIPIAK,

          Defendants.


                              OPINION AND ORDER

     This matter comes before the Court on defendants' Motion for

Sanctions (Doc. #76) filed on March 8, 2019, to which plaintiff

filed a Response (Doc. #78) on April 11, 2019.             Defendants filed

a Reply (Doc. #85) on May 8, 2019, and plaintiff filed a Sur-Reply

(Doc. #88) on May 24, 2019.         For the reasons set forth below, the

motion is denied.

                                         I.

     Plaintiff Blue Heron Commercial Group, Inc. (Blue Heron)

initiated this lawsuit in the Circuit Court of the Twentieth

Judicial Circuit in and for Lee County, Florida. (Doc. #2.)

Defendants   Lee    Webber    and   Gerald    T.    Filipiak    (collectively,

Defendants) subsequently removed the action to this Court on the

basis of diversity jurisdiction.             (Doc. #1.)        On September 5,
2018, Defendants filed a motion for summary judgment (Doc. #26),

arguing Blue Heron’s claims are barred by the doctrine of res

judicata.    On March 14, 2019, the Court entered its Opinion and

Order (Doc. #74) granting Defendants’ motion for summary judgment,

finding that Blue Heron’s claims against Defendants are precluded

by res judicata.     Final judgment was entered in Defendants’ favor

on March 15, 2019.    (Doc. #75.)

                                 II.

     Defendants filed the instant Motion for Sanctions (Doc. #76)

on March 28, 2019 pursuant to Rule 11 of the Federal Rules of Civil

Procedure.    Defendants seek sanctions in the form of attorney’s

fees against Blue Heron’s former counsel Kenneth Chase1 for filing

a frivolous Complaint against Defendants.    Defendants contend the

Complaint was frivolous because Mr. Chase knew or should have known

that Blue Heron’s claims are precluded by res judicata.           In

addition, Defendants seek sanctions against Blue Heron in the form

of an injunction barring Blue Heron from filing further lawsuits

against Defendants without leave of court.




     1 On January 2, 2019, Mr. Chase filed a motion to withdraw as
Blue Heron’s counsel.    (Doc. #59.)    On January 14, 2019, the
Magistrate Judge granted the motion, and Mr. Chase was terminated
as Blue Heron’s counsel of record. (Doc. #65.) William J. Cook
currently represents Blue Heron. (Doc. #68.)



                                - 2 -
A.   Whether Sanctions are Warranted under Rule 11

     Blue Heron argues that Rule 11 sanctions are unwarranted in

this case because, inter alia, Defendants’ Motion for Sanctions is

untimely.    Blue Heron contends Defendants’ motion is untimely

because it was filed after the Court granted summary judgment and

final judgment was     entered in Defendants’ favor.           The Court

agrees.

     Rule 11’s purpose “is to deter baseless filings in district

court and thus streamline the administration and procedure of

federal courts.”     Peer v. Lewis, 606 F.3d 1306, 1311 (11th Cir.

2010)(quotation and citations omitted).          Rule 11 sanctions are

warranted “(1) when a party files a pleading that has no reasonable

factual basis; (2) when the party files a pleading that is based

on a legal theory that has no reasonable chance of success and

that cannot be advanced as a reasonable argument to change existing

law; or (3) when the party files a pleading in bad faith for an

improper purpose.”     Massengale v. Ray, 267 F.3d 1298, 1301 (11th

Cir. 2001) (citation and quotation omitted).

     Rule   11(c)(2)   contains   a   “safe   harbor”   provision,   which

provides in relevant part that “[t]he motion [for sanctions] must

be served under Rule 5, but it must not be filed or be presented

to the court if the challenged paper, claim, defense, contention,

or denial is withdrawn or appropriately corrected within 21 days

after service . . . .”       The purpose of Rule 11’s safe harbor



                                  - 3 -
provision “is to allow an attorney who violates Rule 11 to correct

the alleged violation within twenty-one days without being subject

to sanctions.”     Peer, 606 F.3d at 1315.

      As to the timeliness of a Rule 11 motion, the Eleventh Circuit

has   analyzed    Rule    9011   of   the     Federal   Rules   of   Bankruptcy

Procedure, which is “substantially identical” to Rule 11, and

“agree[d] with the Second, Fourth, and Sixth Circuits that the

service and filing of a motion for sanctions must occur prior to

final judgment or judicial rejection of the offending motion.”               In

re    Walker,    532   F.3d   1304,    1309     (11th   Cir.    2008)(emphasis

added)(quotation and citation omitted).             The Eleventh Circuit in

Walker thus affirmed the bankruptcy court’s denial of a motion for

sanctions because the “motion for sanctions was filed after the

offending motion had been denied.”            Id.

      Here, although it is undisputed that Defendants complied with

Rule 11’s safe harbor provision, the Court finds that Defendants’

Motion for Sanctions is due to be denied because Defendants filed

the motion after the Court granted summary judgment, entered final

judgment, and disposed of Blue Heron’s alleged frivolous pleading.

Id.    Defendants, however, contend that Walker is inapplicable

under the instant facts because, unlike this case, the movant in

Walker sought sanctions prior to the conclusion of the 21-day safe

harbor provision.        The Court does not find that distinction to be

determinative in this case because, although the court discussed



                                      - 4 -
the safe harbor provision in its analysis, the Eleventh Circuit in

Walker did not ultimately base its ruling on the movant’s failure

to satisfy the safe harbor provision.   Walker, 532 F.3d at 1309.

Rather, as discussed above, the court affirmed the bankruptcy

court’s denial of sanctions because the “motion for sanctions was

filed after the offending motion had been denied.”   Id.

     Indeed, the Second, Fourth, and Sixth Circuit opinions upon

which Walker relies support a broad reading of Walker’s holding

that a motion for sanctions must be filed before final judgment or

the offending pleading is rejected by a court.   See In re Pennie

& Edmonds LLP, 323 F.3d 86, 89 (2d Cir. 2003)(noting that Rule 11

“motions have been disallowed as untimely when filed after a point

in the litigation when the lawyer sought to be sanctioned lacked

an opportunity to correct or withdraw the challenged submission”);

Brickwood Contractors, Inc. v. Datanet Eng'g, Inc., 369 F.3d 385,

390 (4th Cir. 2004)(holding, inter alia, that movant “failed to

comply with the procedural requirements of Rule 11(c)(1)(A)” by

filing motion for sanctions “after summary judgment had been

granted”); Ridder v. City of Springfield, 109 F.3d 288, 2295-97

(6th Cir. 1997)(holding that the “service and filing [of a Rule 11

motion] must occur prior to final judgment or judicial rejection

of the offending contention” because “a Rule 11 motion cannot be

made unless there is some paper, claim, or contention that can be

withdrawn.”).



                              - 5 -
       Defendants, however, cite to Baker v. Alderman, 158 F.3d 516

(11th Cir. 1998) to support their contention that the instant

Motion    for   Sanctions   is    timely.        The   Court     finds   Baker

inapplicable here because Baker is “a case decided under the pre–

1993   amendments   to   Rule    11,”   which   included    no   safe    harbor

provision and thus allowed a party to file a motion for sanctions

after an offending pleading or motion had been rejected by a court.

Byrne v. Nezhat, 261 F.3d 1075, 1126 (11th Cir. 2001); Hartmarx

Corp., 496 U.S. at 398 (Prior to 1993 amendments to Rule 11, “in

the case of pleadings the sanctions issue under Rule 11 normally

[would] be determined at the end of the litigation, and in the

case of motions at the time when the motion is decided or shortly

thereafter.” (citation and quotation omitted)).            The Court is thus

unpersuaded by Defendants’ citations to cases which rely on Baker

and do not address Walker.        See Feise v. N. Broward Hosp. Dist.,

No. 14-CV-61556, 2017 WL 10410470, at *2 (S.D. Fla. Aug. 7, 2017);

Jackson v. Cronic, No. 2:11-CV-00058-WCO, 2013 WL 12091693, at *4

(N.D. Ga. Jan. 24, 2013).

       The Court recognizes that at least one district court has

interpreted Walker differently.         See Abreu v. Alutiiq-Mele, LLC,

No. 11-20888-CIV, 2012 WL 4369734, at *9 (S.D. Fla. Aug. 3, 2012).

Nonetheless, the Court is persuaded by the analysis of other

district courts finding that a motion for sanctions must be filed

prior to final judgment under Walker.           See Guthrie v. U.S. Gov't,



                                   - 6 -
No. 12-22193-CIV, 2015 WL 13617271, at *4 (S.D. Fla. Apr. 30,

2015)(“Under Walker . . . both the service and filing of [a] Rule

11 motion [must] be accomplished prior to the dismissal of [an]

action.” (citation omitted)); Robinson v. Alutiq-Mele, LLC, 643 F.

Supp. 2d 1342, 1350 (S.D. Fla. 2009)(denying motion for sanctions

because movant “did not file its motion for sanctions until after

the Court granted summary judgment and entered final judgment in

its favor, in contravention of Walker”).          Accordingly, the Court

finds that Defendants’ Motion for Sanctions is untimely under Rule

11 because Defendants filed their motion after the Court granted

summary   judgment   and   entered   final    judgment    in    their   favor.

Walker, 532 F.3d at 1309.

B.   Whether   Sanctions    are   Warranted    Pursuant    to    the    Court’s

     Inherent Powers

     Defendants argue in their Reply that the Court should impose

sanctions on Mr. Chase and Blue Heron pursuant to the Court’s

inherent powers.     Defendants do not appear to assert this argument

in their Motion for Sanctions, but to the extent that they do,

such a request is untimely for the same reasons discussed above.

See Peer, 606 F.3d at 1315 n. 10 (To be timely, a “motion for

sanctions under the court's inherent power” must be filed “before

entry of the court's final order.” (citation omitted)).

     The Court, however, may also impose sanctions on its own

accord pursuant to its inherent powers.          Id. at 1314.          “Because



                                  - 7 -
of their very potency, inherent powers must be exercised with

restraint and discretion.”         Chambers v. NASCO, Inc., 501 U.S. 32,

44 (1991).    “[T]he key to unlocking the inherent powers is a

finding of bad faith . . . .”          Purchasing Power, LLC v. Bluestem

Brands, Inc., 851 F.3d 1218, 1224 n. 4 (11th Cir. 2017).                   This is

governed by a subjective bad faith standard.               Id.    Such bad faith

exists   “where   an    attorney     knowingly     or    recklessly       raises   a

frivolous argument . . . .”        Barnes v. Dalton, 158 F.3d 1212, 1214

(11th Cir. 1998).

     Here,   while     the   Court    finds   no   merit     in    Blue    Heron’s

contention that it was not in privity with Defendants for res

judicata purposes, the Court cannot determine that Blue Heron

knowingly or recklessly raised a frivolous argument.                See Kreager

v. Solomon & Flanagan, P.A., 775 F.2d 1541, 1543 (11th Cir. 1985)

(noting that the bad faith inquiry “focus[es] primarily on the

conduct and motive of a party, rather than on the validity of the

case” (quotations and citation omitted)).               The Court thus declines

to exercise its inherent powers to impose sanctions on Blue Heron

or its counsel.        See Degen v. United States, 517 U.S. 820, 823

(1996)(“Principles of deference counsel restraint in resorting to

inherent power.” (citations omitted)).

     For the foregoing reasons, the Court finds that sanctions

against Mr. Chase or Blue Heron are not warranted in this case




                                     - 8 -
under either Rule 11 or the Court’s inherent powers.   Defendants’

motion is therefore denied.

    Accordingly, it is hereby

    ORDERED:

    Defendants' Motion for Sanctions (Doc. #73) is DENIED.

    DONE and ORDERED at Fort Myers, Florida, this      20th    day

of June, 2019.




Copies:
Counsel of Record




                                - 9 -
